         Case 1:20-cv-04302-SDG Document 50 Filed 07/20/21 Page 1 of 28




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

    GAYSHA GLOVER, and
    COURTNEY GRIFFIN, individually
    and on behalf of the ESTATE OF
    D’ETTRICK GRIFFIN,
         Plaintiffs,
                                                             Civil Action No.
                          v.
                                                            1:20-cv-04302-SDG
    CITY OF ATLANTA, ERIKA
    SHIELDS, OLIVER SIMMONDS,
    and DOES 1–5,
         Defendants.

                               OPINION AND ORDER

        This matter is before the Court on Defendants the City of Atlanta and Erika

Shields’s motion to dismiss [ECF 14]. After careful consideration of the parties’

briefing, and with the benefit of oral argument, the Court GRANTS IN PART and

DENIES IN PART the motion to dismiss. Plaintiffs’ claims against Shields, against

Does 1–5, and for violation of the Georgia Open Records Act are DISMISSED.

I.      BACKGROUND

        For purposes of this Order, the following facts are accepted as true.1 On

January 15, 2019, Atlanta Police Department (APD) Officer Oliver Simmonds shot



1     Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1274 n.1 (11th Cir. 1999) (“At the
      motion to dismiss stage, all well-pleaded facts are accepted as true, and the
        Case 1:20-cv-04302-SDG Document 50 Filed 07/20/21 Page 2 of 28




18-year-old D’Ettrick Griffin in the back and killed him.2 Griffin was unarmed and

was attempting to drive Simmonds’s unmarked APD vehicle away from the gas

station where it was parked.3 Griffin and Simmonds did not have any interaction

with each other before Griffin began to drive off in the unmarked car, after which

Simmonds fired several shots at Griffin, striking him in the back.4 The vehicle

traveled for a short distance and then crashed into two other vehicles, causing

serious injuries to a bystander.5 Simmonds did not make any effort to render

emergency first aid to Griffin, and Griffin was found dead at the scene.6

      After providing ante litem notice but failing to resolve this matter with the

City of Atlanta, Plaintiffs, Griffin’s parents, filed suit on behalf of themselves and

Griffin’s estate.7 Plaintiffs claim that Simmonds used excessive force in violation

of Griffin’s constitutional rights and Georgia law, that Shields, as the Chief of

Police during the relevant time, and other unnamed defendants are liable as



    reasonable inferences therefrom are construed in the light most favorable to
    the plaintiff.”).
2   ECF 1, ¶ 1.
3   Id. ¶¶ 2, 6–7.
4   Id. ¶¶ 10, 13–15.
5   Id. ¶¶ 22–23.
6   Id. ¶¶ 24–25.
7   ECF 1.
        Case 1:20-cv-04302-SDG Document 50 Filed 07/20/21 Page 3 of 28




Simmonds’s supervisors, and that the City of Atlanta and Shields, in her official

capacity, are liable for Simmonds’s actions under a municipal theory of liability.8

Plaintiffs also allege that the City of Atlanta violated the Opens Records Act by

failing to disclose requested records related to Griffin’s death and the subsequent

investigation.9

       The pending motion does not concern Simmonds’s actions. Rather, the

Defendants argue that the Complaint fails to allege a policy, practice, or custom

facilitated by Shields or the City of Atlanta that led to a violation of Griffin’s

constitutional rights.10 The Defendants also argue that Plaintiffs’ Open Records

Act claim should be dismissed for lack of subject matter jurisdiction and that the

Doe Defendants should be dismissed as improper fictitious parties.11 Plaintiffs

have responded to the motion to dismiss,12 to which the City and Shields replied,13

and Plaintiffs also filed a supplemental brief regarding the recent Eleventh Circuit




8    Id. at ¶¶ 205–67.
9    Id. at ¶¶ 268–80.
10   ECF 14, at 2.
11   ECF 14-1, at 8, 25; ECF 18-1 (corrected brief).
12   ECF 26.
13   ECF 28.
       Case 1:20-cv-04302-SDG Document 50 Filed 07/20/21 Page 4 of 28




opinion in Favors v. City of Atlanta, 849 F. App’x 813 (11th Cir. 2021). The Court

held oral argument on May 6, 2021.

II.   LEGAL STANDARD

      The City of Atlanta and Shields bring this motion pursuant to Federal Rules

of Civil Procedure 12(b)(6), for failure to state a claim, and 12(b)(1), for lack of

supplemental jurisdiction over Plaintiffs’ Open Records Act claim.

      A.     Dismissal for Failure to State a Claim

      Federal Rule of Civil Procedure 8(a)(2) requires a pleading to contain a

“short and plain statement of the claim showing that the pleader is entitled to

relief.” While this standard does not require “detailed factual allegations,” the

Supreme Court has held that “labels and conclusions” or “a formulaic recitation

of the elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). To

withstand a motion to dismiss for failure to state a claim under Rule 12(b)(6), “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Am. Dental Ass’n, 605 F. 3d at 1289 (quoting

Twombly, 550 U.S. at 570).

      A complaint is facially plausible when a plaintiff pleads sufficient factual

content for the court to draw the reasonable inference that the defendant is liable
        Case 1:20-cv-04302-SDG Document 50 Filed 07/20/21 Page 5 of 28




for the conduct alleged. Id. (citing Twombly, 550 U.S. at 556). “The plausibility

standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer

possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678. A

complaint must also present sufficient facts to “‘raise a reasonable expectation that

discovery will reveal evidence’ of the claim.” Am. Dental Ass’n, 605 F.3d at 1289

(quoting Twombly, 550 U.S. at 556). At the motion to dismiss stage, “all well-

pleaded facts are accepted as true, and the reasonable inferences therefrom are

construed in the light most favorable to the plaintiff.” FindWhat Inv’r Grp. v.

FindWhat.com, 658 F.3d 1282, 1296 (11th Cir. 2011) (quoting Garfield v. NDC Health

Corp., 466 F.3d 1255, 1261 (11th Cir. 2006)). The Court is not bound, however, to

accept legal conclusions as true. Iqbal, 556 U.S. at 678–79.

      B.     Dismissal for Lack of Subject Matter Jurisdiction

      A motion to dismiss for lack of subject matter jurisdiction can attack either

the basis for jurisdiction as alleged on the face of the complaint or the facts

supporting jurisdiction. McElmurray v. Consol. Gov’t, 501 F.3d 1244, 1251 (11th Cir.

2007). “If the challenge is facial, ‘the plaintiff is left with safeguards similar to those

retained when a Rule 12(b)(6) motion to dismiss for failure to state a claim is

raised.’ Accordingly, ‘the court must consider the allegations in the plaintiff’s

complaint as true.’” Id. (internal citations omitted). The Court merely looks to see
          Case 1:20-cv-04302-SDG Document 50 Filed 07/20/21 Page 6 of 28




if the plaintiff “has sufficiently alleged a basis of subject matter jurisdiction.”

Lawrence v. Dunbar, 919 F.2d 1525, 1529 (11th Cir.1990).

         “Factual attacks, on the other hand, challenge ‘the existence of subject matter

jurisdiction in fact, irrespective of the pleadings, and matters outside the

pleadings, such as testimony and affidavits are considered.’” McElmurray, 501 F.3d

at 1251 (quoting Williamson v. Tucker, 645 F.2d 404, 413 (5th Cir. 1981)). As the City

of Atlanta and Shields do not rely on evidence outside the Complaint, the Court

interprets their challenge as a facial attack on subject matter jurisdiction.

III.     DISCUSSION

         Defendants seek dismissal of the municipal liability claims against the City

of Atlanta and the supervisory liability claims against Shields because, they argue,

the Complaint fails to show how these Defendants caused Simmonds’s

unconstitutional use of force against Griffin.14 Defendants are correct that

constitutional deprivation claims cannot be brought against an employer or a

supervisor on a theory of respondeat superior, and so Plaintiffs’ allegations must link

the City’s and Shields’s acts, or failures to act, to the deprivation of Griffin’s rights.




14     ECF 18-1, at 2–3.
        Case 1:20-cv-04302-SDG Document 50 Filed 07/20/21 Page 7 of 28




       The Court agrees with Defendants that the Complaint contains a litany of

conclusory and irrelevant allegations that do nothing to link the City or Shields to

Simmonds’s actions. Excluding those conclusory and irrelevant allegations,

however, the Complaint contains well-pleaded allegations detailing the

circumstances of Griffin’s death and similar events involving APD officers

shooting at suspects fleeing in vehicles or otherwise engaging in dangerous

vehicle pursuit tactics.15 Plaintiffs also allege that APD, and Shields in particular,

failed to implement adequate training on the use of firearms and pursuing

vehicles.16 These allegations, taken as true and viewed in the light most favorable

to Plaintiffs, sufficiently link the City of Atlanta to the deprivation of Griffin’s

constitutional rights. While this is sufficient to state a claim for municipal liability,

Plaintiffs have failed to show that Shields can be held personally liable for failing

to implement training in addition to imposing other disciplinary and remedial

measures that were taken. Shields is therefore entitled to qualified immunity and

Plaintiffs cannot pursue their claim for supervisor liability against Shields in her

individual capacity.




15   ECF 1, at ¶¶ 1–35; 165–89.
16   Id. ¶¶ 194, 235, 264.
         Case 1:20-cv-04302-SDG Document 50 Filed 07/20/21 Page 8 of 28




        A.        Municipal Liability

        Defendants argue that Plaintiffs have failed to state a claim for municipal

liability against the City of Atlanta because they do not identify, as required for

such a § 1983 claim, an officially promulgated policy or an unofficial custom or

practice that led to Griffin’s death.17 Defendants further suggest that the similar

incidents of excessive force described in the Complaint are “random, isolated

incidents,” and that, in a city as large as Atlanta, where many officers work in

“troubled” areas, “it is no surprise” that incidents of unlawful force will occur.18

        42 U.S.C. § 1983 provides:

                  Every person who, under color of any statute, ordinance,
                  regulation, custom, or usage, of any State . . . subjects, or
                  causes to be subjected, any citizen of the
                  United States . . . to the deprivation of any rights,
                  privileges, or immunities secured by the Constitution
                  and laws, shall be liable to the party injured in an action
                  at law, suit in equity, or other proper proceeding for
                  redress.

Section 1983 itself creates no substantive rights. Baker v. McCollan, 443 U.S. 137, 140,

144 n.3 (1979). Rather, it provides a “method for vindicating federal rights

elsewhere conferred by those parts of the United States Constitution and federal




17   ECF 18-1, at 24.
18   Id. at 16.
       Case 1:20-cv-04302-SDG Document 50 Filed 07/20/21 Page 9 of 28




statutes that it describes.” Id. To succeed on a Section 1983 claim, a plaintiff “must

prove that she was deprived of a constitutionally guaranteed right under color of

state law.” Tillman v. Coley, 886 F.2d 317, 319 (11th Cir. 1989).

      The Supreme Court has held that municipalities may be held liable for

constitutional deprivations under § 1983. Monell v. Dep’t of Soc. Servs., 436 U.S. 658,

688 (1978). “To impose § 1983 liability on a municipality, a plaintiff must show:

(1) that his constitutional rights were violated; (2) that the municipality had a

custom or policy that constituted deliberate indifference to that constitutional

right; and (3) that the policy or custom caused the violation.” McDowell v. Brown,

392 F.3d 1283, 1289 (11th Cir. 2004). This liability does not extend to the

municipality based on a theory of respondeat superior, or “solely because it employs

a tortfeasor.” Favors, 849 F. App’x at 817 (quoting Bd. of Cnty. Comm’rs v. Brown,

520 U.S. 397, 403 (1997)). Rather, “a plaintiff seeking to impose liability on a

municipality under § 1983 must identify a municipal ‘policy’ or ‘custom’ that

caused the plaintiff’s injury.” Id. In some instances, a failure to train may amount

to such a policy or custom. Connick v. Thompson, 563 U.S. 51, 61 (2001). “A city may

be held liable under § 1983 for inadequate police training ‘where the failure to train

amounts to deliberate indifference to the rights of persons with whom the police
       Case 1:20-cv-04302-SDG Document 50 Filed 07/20/21 Page 10 of 28




come into contact.’” Favors, 849 F. App’x at 817 (quoting City of Canton v. Harris,

489 U.S. 378, 388 (1989)).

      Though decided on summary judgment, the relevant facts in Favors are

similar to the allegations in the Complaint here, which the Court accepts as true

for purposes of this Order. The Court finds Favors instructive as to the instant

municipal liability claims. There, the Eleventh Circuit first affirmed the district

court’s finding that evidence presented on summary judgment of “repeated

incidents of APD officers shooting into vehicles” was sufficient to show that the

City was on notice that officers “[were] required to deal with suspects attempting

to flee in vehicles and need to know when the use of deadly force is appropriate.”

Id. at 818. Thus, the record “establishe[d] that the City knew of a need to train in

the particular area of deadly force used against fleeing vehicles.” Id.

      As to deliberate indifference, the Eleventh Circuit found an issue of material

fact as to whether the City of Atlanta was deliberately indifferent to this unlawful

use of force where there was no evidence that the City implemented particular and

“adequate training on the ‘usual and recurring’ use of deadly force when pursuing

a suspect fleeing in a vehicle.” Id. at 819–20. The Eleventh Circuit found,

specifically, that evidence that officers received training on excessive force

generally and that the APD had policies on firearm usage was not sufficient at the
       Case 1:20-cv-04302-SDG Document 50 Filed 07/20/21 Page 11 of 28




summary judgment stage to establish as a matter of law that the City had

sufficiently trained officers in the particular area of using deadly force in response

to persons fleeing in vehicles to avoid municipal liability. Id.

             As the Supreme Court has recognized, the use of force in
             pursuing suspects is a scenario that City policymakers
             should know to prepare for: [C]ity policymakers know to
             a moral certainty that their police officers will be
             required to arrest fleeing felons. The city has armed its
             officers with firearms, in part to allow them to
             accomplish this task. Thus, the need to train officers in
             the constitutional limitations on the use of deadly force
             can be said to be “so obvious,” that failure to do so could
             properly be characterized as “deliberate indifference” to
             constitutional rights.

Id. at 821 (quoting City of Canton, 489 U.S. at 390). See also Brown, 520 U.S. at 409

(“The likelihood that the situation will recur and the predictability that an officer

lacking specific tools to handle that situation will violate citizens’ rights could

justify a finding that policymakers’ decision not to train the officer reflected

‘deliberate indifference’ to the obvious consequence of the policymakers’ choice—

namely, a violation of a specific constitutional or statutory right.”).

      Here, Defendants’ argument focuses on the related incidents alleged in the

Complaint and whether they put the City on notice. Defendants assert that the

examples are random occurrences, dissimilar to the conduct at issue, that do not

show the City was on notice of a need to train its officers. Defendants would
        Case 1:20-cv-04302-SDG Document 50 Filed 07/20/21 Page 12 of 28




narrow the conduct allegedly needing correction to the precise circumstances at

issue here—an officer using excessive force to stop the theft of his own unmarked,

police vehicle in his presence. Certainly, to state a claim under Monell, Plaintiffs

must allege more than a general apathy towards the use of excessive force, but

precedent does not support narrowing the scope of similar conduct to the level of

specificity Defendants suggest.

       Plaintiffs’ Complaint alleges statistical and substantive examples of APD

officers using excessive force while pursuing vehicles and shooting into them,

injuring or killing the occupants.19 These allegations are sufficient to overcome the

proposition that these incidents are random occurrences involving “bad apples,”

and to show that the City of Atlanta was on notice of the need to train officers on

pursuing suspects fleeing in vehicles. Further, the allegations sufficiently

demonstrate that the City was, at the very least, deliberately indifferent to the need

to train APD officers on the use of force in these circumstances because it failed to

conduct relevant training.20 Plaintiffs’ Complaint sufficiently states a claim for

municipal liability against the City of Atlanta.




19   ECF 1, ¶¶ 95–97, 165–92.
20   Id. at ¶ 266.
        Case 1:20-cv-04302-SDG Document 50 Filed 07/20/21 Page 13 of 28




       B.     Allegations Against Defendant Shields

       Plaintiffs’ claims against Defendant Shields are more precarious. Both

parties recognize that, as alleged in the Complaint, Shields’s liability hinges on the

same facts as the City of Atlanta’s.21 A key difference between Shields and the City,

however, is that Shields may—as she has done here—assert the defense of

qualified immunity. Defendants argue that Shields is entitled to qualified

immunity because the allegations involve her discretionary authority as Chief of

Police and Plaintiffs have not shown that she violated clearly established law.22

       Under the doctrine of qualified immunity, “government officials

performing discretionary functions generally are shielded from liability for civil

damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person should have known.” Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982). “Once the defendant establishes that he was

acting within his discretionary authority, the burden shifts to the plaintiff to show

that qualified immunity is not appropriate.” Vinyard v. Wilson, 311 F.3d 1340, 1346




21   At oral argument, Plaintiffs’ counsel noted that Shields’s liability is the same
     as the City of Atlanta’s liability because she was the decision maker for the
     APD, and, therefore, the decision-maker for the City of Atlanta with respect to
     its police department.
22   ECF 18-1, at 12–13.
       Case 1:20-cv-04302-SDG Document 50 Filed 07/20/21 Page 14 of 28




(11th Cir. 2002). The qualified immunity analysis involves a two-pronged

approach. Pearson v. Callahan, 555 U.S. 223, 236 (2009). The Court must determine

(1) if there was a constitutional violation; and (2) whether that violation was of a

clearly established constitutional right. Rodriguez v. Farrell, 280 F.3d 1341, 1345

(11th Cir. 2002). “While the defense of qualified immunity is typically addressed

at the summary judgment stage of a case, it may be . . . raised and considered on a

motion to dismiss.” St. George v. Pinellas Cnty., 285 F.3d 1334, 1337 (11th Cir. 2002).

To survive a motion to dismiss on the basis of qualified immunity, the complaint

must “allege the violation of a clearly established constitutional right.” Id. (internal

quotation marks omitted) (citations omitted).

             i.     Constitutional Violation

      The parties do not dispute that Shields’s alleged unlawful conduct was done

in her discretionary capacity, and both parties recognize that Shields’s liability can

only arise from her supervisory role. “Supervisory liability under § 1983 occurs

‘when the supervisor personally participates in the alleged constitutional violation

or when there is a causal connection between the actions of the supervising official

and the alleged constitutional deprivation.’” Mathews v. Crosby, 480 F.3d 1265, 1270

(11th Cir. 2007) (Cottone v. Jenne, 326 F.3d 1352, 1360 (11th Cir. 2003)).

             A causal connection may be established when: 1) a
             “history of widespread abuse” puts the responsible
       Case 1:20-cv-04302-SDG Document 50 Filed 07/20/21 Page 15 of 28




             supervisor on notice of the need to correct the alleged
             deprivation, and he or she fails to do so; 2) a supervisor’s
             custom or policy results in deliberate indifference to
             constitutional rights; or 3) facts support an inference that
             the supervisor directed subordinates to act unlawfully or
             knew that subordinates would act unlawfully and failed
             to stop them from doing so.

Id.

      Importantly, a supervisor can only be held liable under § 1983 when her own

conduct violates an individual’s constitutional rights. Supervisors cannot be held

liable on a theory of respondeat superior. Harrison v. Culliver, 746 F.3d 1288, 1298

(11th Cir. 2014). Liability against city officials in their individual capacity is also

different from official liability, which is effectively a claim against the city. Busby

v. City of Orlando, 931 F.2d 764, 776 (11th Cir. 1991). Shields, therefore, cannot be

held personally liable just because she is Simmonds’s supervisor or just because

she was the Chief of Police.

      The first step in determining liability under § 1983 is “to identify the precise

constitutional violation charged . . . and to explain what the violation requires.”

Franklin v. Curry, 738 F.3d 1246, 1250 (11th Cir. 2013). Plaintiffs pursue three

theories of liability against Shields: (1) that she was aware of Simmonds’s history
        Case 1:20-cv-04302-SDG Document 50 Filed 07/20/21 Page 16 of 28




of domestic violence and failed to take proper remedial action as his supervisor;23

(2) that she instituted and encouraged a custom condoning the use of excessive

force;24 and (3) that she failed to ensure that the police officers were adequately

trained on the use of force while in pursuit of vehicles.25

                       a.   Domestic Abuse Arrest

       Plaintiffs’ first theory of liability, that Shields failed to take proper remedial

action against Simmonds for domestic abuse, fails. A plaintiff can establish a

causal connection between a supervisor’s actions and the ultimate deprivation at

issue by showing the supervisor was “on notice of the need to correct the alleged

deprivation” and failed to do so. However, the alleged deprivations “‘must be

obvious, flagrant, rampant and of continued duration’ in order to provide

meaningful notice.” Quinette v. Reed, 805 F. App’x 696, 706 (11th Cir. 2020) (quoting

Brown v. Crawford, 906 F.2d 667, 671 (11th Cir. 1990)). The Complaint fails to

plausibly allege that Simmonds’s domestic violence arrest placed Shields on notice

of his propensity to use deadly force in pursuit of a suspect fleeing in a vehicle.




23   ECF 1, at ¶¶ 58–62, 240.
24   Id. ¶¶ 241–342.
25   Id. ¶ 256.
        Case 1:20-cv-04302-SDG Document 50 Filed 07/20/21 Page 17 of 28




        Further, because the allegations in the Complaint show that the APD took

steps to discipline Simmonds after his arrest, Shields did not “fail to act” with

respect to Simmonds’s history of domestic violence. Quinette, 805 F. App’x at 706

(“[A]ssuming supervisors were on notice of need to correct [the officer’s] behavior,

given his history of misconduct, they did not ‘fail to do so’” because they

investigated the conduct, reprimanded the officer, and even suspended him). The

Complaint alleges that Simmonds was given an administrative assignment after

the domestic abuse incident and that he was subsequently suspended without pay

for five days.26 Though reasonable people can debate whether the APD and

Shields should have done more to discipline Simmonds, the Court cannot find,

based on the allegations in the Complaint, that Shields took no remedial action.

                     b.   Culture of Condoning Excessive Force

       Plaintiffs’ second theory of liability is that Shields is liable for Simmonds’s

actions because she created a “culture” within the APD that condoned the use of

excessive force. At oral argument, counsel for Plaintiffs repeatedly argued that all

Plaintiffs’ Complaint needed to do to survive the motion to dismiss was state that

APD had a culture condoning excessive force or that it failed to train its officers.




26   Id. ¶¶ 60–61.
        Case 1:20-cv-04302-SDG Document 50 Filed 07/20/21 Page 18 of 28




Not so. Though the pleading standard under Rule 8 only requires a “short and

plain statement of the claim showing that the pleader is entitled to relief,” a

Complaint cannot survive a motion to dismiss based on conclusory allegations

such as “[Shields] engaged in, promulgated, and enforced customs, practices,

policies, and procedures that proximately caused the use of excessive force against

[Griffin].”27 The allegations in the Complaint are too general to support a claim for

supervisory liability on these grounds. Further, although the allegations in the

Complaint detailing examples of use of excessive force by APD officers are

certainly disturbing, and buttress the more specific allegations regarding APD

officers’ vehicle pursuit tactics, standing alone they fail to connect Shields to

Griffin’s death. The Complaint must allege a specific act, policy, or custom related

to the constitutional deprivation at issue.

       Moreover, the Complaint contradicts itself in stating that the APD failed to

take any action to redress the use of excessive force by citing circumstances where

the APD investigated such events,28 fired officers for use of excessive force,29 or




27   Id. ¶ 235(a).
28   Id. ¶ 98.
29   Id. ¶¶ 127, 146, 151, 177, 188.
        Case 1:20-cv-04302-SDG Document 50 Filed 07/20/21 Page 19 of 28




otherwise took remedial action.30 Allegations that a custom or policy constitutes

deliberate indifference must be based on more than gross negligence, and the

allegations that the APD did in fact take corrective action preclude such a finding.

Shuford v. Conway, 666 F. App’x 811, 819 (11th Cir. 2016) (a record showing the

supervisor referred incidents of excessive force for further investigation precluded

a finding of supervisory liability under theory of deliberate indifference).

Plaintiffs’ second theory of liability is insufficient to save the supervisory liability

claim from dismissal.

                        c.   Failure to Sanction

       Finally, Plaintiffs allege that, around the time of Griffin’s death, APD

officers engaged in widespread dangerous vehicle pursuit tactics, and that Shields

failed to correct this widespread conduct by disciplining or training APD officers.

The Court finds that Shields cannot be liable for an alleged failure to take adequate

disciplinary action because, as Defendants note,31 the Complaint alleges that APD

did take remedial action against officers who used excessive force while pursuing

a suspect fleeing in the vehicle. Thus, Shields cannot be said to have acted with

deliberate indifference in failing to discipline.



30   Id. ¶¶ 113, 139.
31   ECF 28, at 5.
       Case 1:20-cv-04302-SDG Document 50 Filed 07/20/21 Page 20 of 28




                   d.     Failure to Train

       However, as with municipalities, ”[s]upervising officers can be held

independently liable under § 1983 for a failure to train their subordinates.” Knight

through Kerr v. Miami-Dade Cnty., 856 F.3d 795, 820 (11th Cir. 2017). The standard

for determining a supervisor’s failure to train is similar to that under Monell, but

still requires a causal connection between the supervisor’s act and the

unconstitutional conduct. See Greason v. Kemp, 891 F.2d 829, 837 (1989) (comparing

supervisor liability for failure to train analogous to municipal liability for failure

to train).

             Only when [a supervisor’s] failure to train amounts to
             “deliberate indifference” can it properly be characterized
             as the “policy” or “custom” that is necessary for section
             1983 liability to attach. Failure to train can amount to
             deliberate indifference when the need for more or
             different training is obvious, such as when there exists a
             history of abuse by subordinates that has put the
             supervisor on notice of the need for corrective measures,
             and when the failure to train is likely to result in the
             violation of a constitutional right.

Belcher v. City of Foley, Ala., 30 F.3d 1390, 1397–98 (11th Cir. 1994) (citing City of

Canton, 489 U.S. at 388 and Greason v. Kemp, 891 F.2d 829, 837 (11th Cir. 1990);

additional citations omitted).

       Plaintiffs’ Complaint sufficiently alleges a history of widespread abuse of

dangerous vehicle pursuit tactics. The Complaint describes in detail five similar
        Case 1:20-cv-04302-SDG Document 50 Filed 07/20/21 Page 21 of 28




incidents, all of which took place before Simmonds shot Griffin, where APD

officers shot into moving vehicles, despite there being no threat of physical harm

to anyone, and either seriously injured or killed a vehicle occupant.32 The

Complaint also lists statistics regarding the APD’s use of force, including those

involving a firearm and those involving shooting into vehicles.33

       These allegations are sufficient to show that Shields was on notice that the

APD had a widespread issue with using deadly force while pursuing fleeing

suspects inside of moving vehicles. Favors, 849 F. App’x at 818 (the City of Atlanta

was on notice that officers needed training on when to use deadly force on

encountering a suspect fleeing in a vehicle). Moreover, whether the APD officers

involved in the incidents described in the Complaint were disciplined does not

speak to whether Shields, as the supervising official of the APD, failed to train

officers on the use of force in pursuing suspects fleeing in vehicles. Viewing the

allegations favorably to Plaintiffs, the fact that these individuals were disciplined

shows that the force used was improper, and yet continued to occur because of a

failure to train.




32   Id. ¶¶ 165–89.
33   Id. at ¶¶ 95–99.
       Case 1:20-cv-04302-SDG Document 50 Filed 07/20/21 Page 22 of 28




      The Complaint therefore sufficiently alleges that Shields committed a

constitutional violation connected to the deprivation of Griffin’s constitutional

rights by not implementing training on the proper use of force against suspects

fleeing in vehicles. See Fundiller v. City of Cooper City, 777 F.2d 1436, 1443 (11th Cir.

1985) (allegations stated a claim against public safety director for supervisory

liability where he was responsible for setting policy and disciplining officers and

failed to take corrective steps even though he was aware of use of excessive force).

      The Court comes to this conclusion cautiously. Though precedent permits

both municipal liability against a city and personal liability against a supervisor

for failure to train based on the same facts, this falls dangerously close to

permitting official liability claims against individuals to proceed in tandem with

municipal liability claims, which is contrary to law. Busby, 931 F.2d at 776. The

present case is a clear example of this problem. As the parties concede, Shields’s

alleged liability is based solely on her position as Chief of the APD at the time of

the shooting, and so her actions are the City of Atlanta’s actions for purposes of

this lawsuit. This logic blurs the line between official and personal liability and

contravenes the very purpose of qualified immunity.
        Case 1:20-cv-04302-SDG Document 50 Filed 07/20/21 Page 23 of 28




             ii.    Clearly Established Law

       Defendants argue that, even if the allegations show a constitutional

violation, Plaintiffs have not shown that the constitutional right at issue here was

clearly established at the time of the violation. Defendants argue that liability is

only clearly established for supervisors who are aware of particular unlawful

conduct and take no action, not where, as here, the conduct is generalized and the

supervisor took some corrective action.34 The Court agrees. Though Shields may

have been required to address the issue of APD officers engaging in dangerous

pursuit tactics ex ante through training, no clearly established law put her on notice

that she needed to do so in addition to other ex post disciplinary and investigative

actions.

       “A plaintiff cannot rely on ‘general, conclusory allegations’ or ‘broad legal

truisms’ to show that a right is clearly established.” Kelly v. Curtis, 21 F.3d 1544,

1550 (11th Cir. 1994) (quoting Post v. City of Fort Lauderdale, 7 F.3d 1552, 1557

(11th Cir. 1993)). Instead,

             the contours of the right must be sufficiently clear that a
             reasonable official would understand that what he is
             doing violates that right. This is not to say that an official
             action is protected by qualified immunity unless the very
             action in question has previously been held unlawful,


34   ECF 18-1, at 22–23.
        Case 1:20-cv-04302-SDG Document 50 Filed 07/20/21 Page 24 of 28




              but it is to say that in the light of pre-existing law the
              unlawfulness must be apparent.

Anderson v. Creighton, 483 U.S. 635, 640 (1987) (internal citations omitted). “Fair

warning is most commonly provided by materially similar precedent from the

Supreme Court, [the Eleventh Circuit], or the highest state court in which the case

arose,” but can also be established by “[a]uthoritative judicial decisions . . . that

are clearly applicable to the conduct at issue.” Gates v. Khokhar, 884 F.3d 1290, 1296

(11th Cir. 2018) (internal citations omitted). “And occasionally, albeit not very

often, it may be obvious from ‘explicit statutory or constitutional statements’ that

conduct is unconstitutional.” Id. at 1296–97 (internal citations omitted). “In most

cases, fact-specific precedents are necessary to give an officer fair warning of the

applicable law.” Battiste v. Sheriff of Broward Cnty., 261 F. App’x 199, 202 (11th Cir.

2008) (finding sheriff was entitled to qualified immunity where he had no fair

warning he was required to train “borrowed,” out-of-jurisdiction officers on

probable cause).

       The Complaint alleges that Shields did not implement appropriate training

on vehicle pursuit tactics, but it also alleges that she disciplined and investigated

officers who engaged in dangerous use of such tactics.35 Authoritative decisions



35   Id. ¶¶ 139, 177, 188.
        Case 1:20-cv-04302-SDG Document 50 Filed 07/20/21 Page 25 of 28




do establish that supervisors may be liable for failing to train officers on excessive

force, see Knight, 856 F.3d at 820, but Plaintiffs have cited no cases, and the Court

found none, clearly establishing that a supervisor must implement training in

addition to other remedial action when faced with particular unconstitutional

conduct. The general proposition that supervisors of law enforcement should train

officers when necessary is precisely the kind of legal truism that cannot establish

a clear constitutional right. Shields is, therefore, entitled to qualified immunity.

              iii.   Claims Against Shields in Her Official Capacity

       Defendants argue that the claims against Shields in her official capacity are

redundant of the municipal liability claims and should be dismissed.36 The Court

agrees. “In contrast to individual capacity suits, when an officer is sued under

Section 1983 in his or her official capacity, the suit is simply ‘another way of

pleading an action against an entity of which an officer is an agent.’” Busby, 931

F.2d at 776 (citing Kentucky v. Graham, 473 U.S. 159, 165 (1985)). Therefore, “there

no longer exists a need to bring official-capacity actions against local government

officials, because local government units can be sued directly,” and claims against




36   ECF 18-1, at 23. At oral argument, counsel for Plaintiffs conceded that the
     claims against Shields in her official capacity are subject to dismissal on this
     basis.
       Case 1:20-cv-04302-SDG Document 50 Filed 07/20/21 Page 26 of 28




government officials in their official capacity are appropriately dismissed as

redundant where the municipality is also named as a defendant. Id. See also Hill v.

City of Atlanta, No. 1:15-CV-01421-AT, 2016 WL 11586947, at *4 (N.D. Ga. Mar. 29,

2016) (dismissing claims against defendant officers in their official capacity where

plaintiffs also brought claims against the City of Atlanta). Accordingly, the Court

dismisses the claims against Shields in her official capacity.

      C.     Fictitious Party Practice

      “As a general matter, fictitious-party pleading is not permitted in federal

court.” Richardson v. Johnson, 598 F.3d 734, 738 (11th Cir. 2010) (citing New v. Sports

& Recreation, Inc., 114 F.3d 1092, 1094 n.1 (11th Cir. 1997)). However, there is “a

limited exception to this rule when the plaintiff’s description of the defendant is

so specific as to be, ‘at the very worst, surplusage.’” Id. (quoting Dean v. Barber, 951

F.2d 1210, 1215-16 (11th Cir. 1992)).

      Plaintiffs allege that Does 1–5 are employees of APD and are also

supervisors of Simmonds. The Complaint contains no description of these Doe

Defendants beyond their supervisory role, and the theory of liability alleged as to

these Defendants is entirely speculative and conclusory. The Complaint, therefore,

does not contain enough detail to overcome the rule against fictitious parties and

the Doe defendants must be dismissed. If discovery reveals more information
       Case 1:20-cv-04302-SDG Document 50 Filed 07/20/21 Page 27 of 28




about these alleged individuals, Plaintiffs are permitted to seek leave to amend

their Complaint.

      D.     Supplemental Jurisdiction Over Plaintiff’s Open Records Act
             Claim

      Plaintiffs allege that the City of Atlanta violated Georgia’s Open Records

Act by failing to produce records related to Simmonds shooting Griffin. O.C.G.A.

§ 50-18-70(b)(1)(A). This claim is based on state law, “and thus, absent diversity of

citizenship of the parties, is not within the original subject matter jurisdiction of

this court.” Ford v. City of Oakwood, 905 F. Supp. 1063, 1066 (N.D. Ga. 1995).

Plaintiffs request that the Court exercise supplemental jurisdiction over the Open

Records Act claim because the facts underlying the claim also demonstrate a cover-

up, which further supports their § 1983 claim.

      The Court is skeptical about the allegations of an unlawful cover-up, as they

are largely conclusory. Regardless, though “[t]he documents at issue in the Open

Records Act claim may be relevant to plaintiff’s federal claims,” the connection

between the City of Atlanta’s alleged failure to provide documents and the federal

§ 1983 claim related to Simmonds’s excessive force is too attenuated for the Court

to exercise supplemental jurisdiction. Ford, 905 F. Supp. at 1066 (dismissing open

records claim on jurisdictional grounds as it was not related to the § 1983 claims);

see also GeorgiaCarry.Org, Inc. v. Metro. Atlanta Rapid Transit Auth., No. CIV.A 109-
       Case 1:20-cv-04302-SDG Document 50 Filed 07/20/21 Page 28 of 28




CV-594-TWT, 2009 WL 5033444, at *11 (N.D. Ga. Dec. 14, 2009) (same); Melinda v.

DeKalb Cnty. Sch. Dist., No. 1:08-CV-1596-CAP-GGB, 2009 WL 10699686, at *8

(N.D. Ga. Oct. 13, 2009) (same). The Court therefore dismisses the Open Records

Act claim for lack of subject matter jurisdiction.

IV.   CONCLUSION

      The Court GRANTS IN PART and DENIES IN PART the City of Atlanta

and Erika Shields’s motion to dismiss [ECF 14]. Plaintiffs’ claims against Shields,

against Does 1–5, and for violation of the Georgia Open Records Act are

DISMISSED. The City of Atlanta is DIRECTED to Answer the surviving portions

of the Complaint within 14 days of this Order.

      SO ORDERED this the 20th day of July 2021.


                                                      Steven D. Grimberg
                                                United States District Court Judge
